DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/297,861 filed on May 27th, 2021. Claims 1-12 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application IT 10 2018 000 010 648 filed on November 28th, 2018. A certified copy was received on May 27th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Regarding Claim 1 (lines 18-19), this application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use the term “means for” that is coupled with functional language without reciting sufficient structure to perform the recited function. Such claim limitation(s) is/are: “adjustment means suitable for adjusting their rotation speed”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The adjustment means is interpreted as “The adjustment means 50 can comprise a connecting gear 52 having a first gear wheel 54 integral in rotation with the rotor of the ferromagnetic poles 26 of a magnetic gear 20, and a second gear wheel 56 integral in rotation with the rotor of the ferromagnetic poles 36 of the other magnetic gear 30” as disclosed in the specification at paragraph [0067] of the published application. The adjustment means is interpreted as “the adjustment means can comprise for example pulleys with belts, transmission chains or other solutions” as disclosed in the specification at paragraph [0072] of the published application. The adjustment means is interpreted as “the adjustment means 50 comprise a device 51 suitable for increasing and/or decreasing the rotation speed of said conical adjustment gear wheel 58. For example, the device 51 adapted to decrease the rotation speed of the conical adjustment gear wheel 58 may be a brake. The brake can be, for example, a disc brake, a drum brake, etc. Alternatively, the device 51 adapted to decrease and/or increase the rotation speed of the conical adjustment gear wheel 58 may be a drive motor. The drive motor can be, for example, electric (synchronous with permanent magnets, asynchronous, reluctance), internal combustion, etc., based on specific applications or adjustment possibilities” as disclosed in the specification at paragraphs [0073]-[0075] of the published application. The adjustment means is interpreted as “the adjustment means 50 can comprise sensors adapted to detect particular operating conditions of the magnetic gears” as disclosed in the specification at paragraph [0076] of the published application. The adjustment means is interpreted as “the adjustment means 50 can comprise a programmable control unit (not shown) adapted to regulate the operation of the device 51 adapted to increase and/or decrease the rotation speed of the conical adjustment gear wheel 58, based on the information provided by the sensors” as disclosed in the specification at paragraph [0077] of the published application. The 

Claim Objections
	Regarding Claim 1 (p. 4, line 6), please change the recitation of “a rotor of the ferromagnetic poles” to - - a rotor of [[the]] ferromagnetic poles - - to establish antecedent basis.

	Regarding Claim 1 (p. 4, line 20), please change the recitation of “in the event that the external rotors” to - - in [[the]] an event that the external rotors - - to establish antecedent basis.

	Regarding Claim 1 (p. 4, lines 21-23), please change the recitation of “connected to respective output semi-axes for placing them in rotation, the rotors of the ferromagnetic poles are connected to adjustment means” to - - connected to the respective output semi-axes for placing them in rotation, the rotors of the ferromagnetic poles are connected to the adjustment means - - as antecedent basis has already been established in claim 1.

	Regarding Claim 1 (p. 5, line 2), please change the recitation of “connected to respective output semi-axes” to - - connected to the respective output semi-axes - - as antecedent basis has already been established in claim 1.

	Regarding Claim 9 (lines 5-6), please change the recitation of “an intermediate position between said first and second ends coupling means” to - - an intermediate position between said first and second ends there is a coupling means - - to clarify the recitation.

	Regarding Claim 10 (lines 6-7), please change the recitation of “said first and second gear wheels of said connecting gear” to - - [[said]] first and second gear wheels of [[said]] a connecting gear - - to establish antecedent basis.

	Regarding Claim 11 (lines 4-5), please change the recitation of “said internal rotor shaft” to - - [[said]] an internal rotor shaft - - to establish antecedent basis.
	
	Regarding Claim 12, please change the recitation of “A vehicle comprising a differential according to claim 1” to - - A vehicle comprising [[a]] the differential according to claim 1 - - as antecedent basis has already been established in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 1 and 5-9, the recited term “suitable” is a relative term which renders the claim indefinite. Neither the claims nor the specification state the conditions that must be met for a person of ordinary skill in the art to consider what is “suitable”. It “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding Claim 2, in the recitation of “wherein said magnetic gears are coaxial” it is unclear from the disclosure how this recitation narrows the scope of “said internal rotor, said external rotor and said rotor of the ferromagnetic poles being coaxial” recited in claim 1 (p. 4, lines 9-11). The lack of clarity renders the claim indefinite.

Regarding Claim 5 (lines 3-5), in the recitation of “a device suitable for increasing and/or decreasing the rotation speed of said conical adjustment gear wheel” it is unclear from the disclosure how the device could both increase and decrease the rotation speed of said conical adjustment gear wheel while also only increasing or decreasing the rotation speed. Applicant could recite “a device or decreasing the rotation speed of said conical adjustment gear wheel” to clarify the recitation. Examiner would welcome an interview to discuss the interpretation of “and/or” limitations. The lack of clarity renders the claim indefinite.

Regarding Claim 7 (lines 2-4), in the recitation of “said device suitable for decreasing and/or increasing the rotation speed of said conical adjustment gear wheel” it is unclear from the disclosure how the device could both increase and decrease the rotation speed of said conical adjustment gear wheel while also only increasing or decreasing the rotation speed. Applicant could recite “said device or increasing the rotation speed of said conical adjustment gear wheel” to clarify the recitation. The lack of clarity renders the claim indefinite.

	Claims 2-12 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 10,697,528), in view of Lang et al. (US 11,231,097), hereinafter Lang.

Regarding Claim 1, Chu teaches a differential (Fig. 4, “gearing assembly” 14) comprising two gears (“adjustment gears” 15b, 15a), 
each of said gears (15b, 15a) comprising: 
an internal rotor (at least “planetary gears” 65b and 65a), 
an external rotor (“internal gear” 46b, 46a), and 
a rotor (at least “endplates” 70b and 70a) interposed between said internal rotor (65b, 65a) and said external rotor (46b, 46a); 
said internal rotor (65b, 65a), said external rotor (46b, 46a) and said rotor (70b, 70a) being coaxial and suitable for rotating about a gear axis (“primary axis of rotation” 35); wherein: 
the internal rotors (65b, 65a) are suitable for being connected to a drive (Fig. 9, “drive shaft” 12), to be placed in rotation about a respective gear axis (35) by said drive (12); 
“variable speed reversible motor” 24) suitable for adjusting their rotation speed (col. 17, line 29 - “the rate of rotation of the variable speed reversible motor 24 is proportional to the desired difference in rotational velocity between the first axle shaft 18 and the second axle shaft 20”); 
in the event that the external rotors (46a, 46b) are suitable for being connected to respective output semi-axes (35) for placing them in rotation, the rotors (Fig. 4, 70b, 70a) are connected to adjustment means (Fig. 9, 24) suitable for adjusting the rotation speed of said rotors (Fig. 4, 70b, 70a; see Figs. 4, 9 and col. 17, line 29); and 
in the event that the external rotors (Fig. 9, 46a, 46b) are connected to the adjustment means (24) suitable for adjusting their rotation speed, the rotors (Fig. 4, 70b, 70a) are suitable for being connected to respective output semi-axes (35) for placing them in rotation.
Chu does not teach “two magnetic gears, each of said magnetic gears comprising: an internal rotor, an external rotor, and a rotor of the ferromagnetic poles”.
Lang teaches a magnetic gear (Fig. 4, col. 2, line 1 - “FIG. 4 illustrates a schematic representation of a magnetic gear stage”) comprising an internal rotor (“inner ring” 38), an external rotor (“outer ring” 40), and a rotor of ferromagnetic poles (“center ring” 42; col. 5, line 64 - “center ring 42 has ferromagnetic rods”).
Lang also teaches “In a design according to the present disclosure of the gear stage as a magnetic gear unit, the permanent magnets are on three different rings, each coupled mechanically to a respective shaft. The rings generally have no mechanical contact and thus operate with force locking so that the gear unit produces only low frictional losses. The wear is limited largely to the supporting rolling-contact bearings. Therefore the noise generation is very low. Because the two shafts do not contact one another as in a gear wheel transmission, there is no need to use lubrication” (col. 4, line 40).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the mechanical planetary gearing taught by Chu with the magnetic planetary gearing taught by Lang, such that “two magnetic gears, each of said magnetic gears comprising: an internal rotor, an external rotor, and a rotor of the ferromagnetic poles”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a gearing arrangement with reduced noise and maintenance needs.

Regarding Claim 2, Chu and Lang teach the differential of claim 1, 
Chu teaches wherein said magnetic gears (Fig. 4, 15b, 15a) are coaxial (35).

Regarding Claim 12, Chu teaches a vehicle (Title - “Regenerative Differential For Differentially Steered And Front-wheel Steered Vehicles”) comprising a differential according to claim 1 (taught by Chu and Lang).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 10,697,528), in view of Lang (US 11,231,097), and in view of Dye (US 6,083,133).

Regarding Claim 3, Chu and Lang teach the differential of claim 1, 
Chu teaches wherein said adjustment means (Fig. 9, 24) comprise a connecting gear (“ring gears” 50a, 50b) having a first gear wheel (50a) integral in rotation with the rotor of the ferromagnetic poles (taught by Lang) of one of said magnetic gears (taught by Lang) and a second gear wheel (50b) integral in rotation with the rotor of the 
Chu or Lang do not teach “said connecting gear having a transmission ratio of −1 between said first gear wheel and said second gear wheel”. However, the connecting gears (Fig. 9, 50a, 50b) taught by Chu are substantially similar in size as are the connecting gears (Fig. 10, 54, 56) disclosed by Applicant.
Dye teaches a connecting gear (Fig. 1, “side gears” 22, 24) having a transmission ratio of −1 between a first gear wheel (22) and a second gear wheel (24; col. 1, line 31 - “a drive train interconnects the drive shafts for equal and opposite directions of rotation (referred to as a -1 speed ratio)”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential taught by Chu and Lang with the gear ratio taught by Dye, such that “said connecting gear having a transmission ratio of −1 between said first gear wheel and said second gear wheel”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing equal torque distribution in the differential taught by Chu and Lang.

Regarding Claim 4, Chu, Lang and Dye teach the differential of claim 3, 
Chu teaches wherein said first gear wheel (Fig. 9, 50a) and said second gear wheel (50b) are conical (see Fig. 9), 
said connecting gear (50a, 50b) further comprising a conical adjustment gear wheel (“differential control pinion gear” 33) interposed between and meshing with said first gear wheel (50a) and said second gear wheel (50b).

Regarding Claim 5, Chu, Lang and Dye teach the differential of claim 4, 


Regarding Claim 6, Chu, Lang and Dye teach the differential of claim 5, 
Chu teaches wherein said device (Fig. 9, 24) suitable for decreasing the rotation speed of said conical adjustment gear wheel (33) is a brake (col. 22, line 44 - “variable speed reversible motor 24 then operates to speed up or slow down the actual rotational speed of the first axle shaft 18 so that the actual differential rotational rate more closely matches the desired differential rotational rate” emphasis added). 

Regarding Claim 7, Chu, Lang and Dye teach the differential of claim 5, 
Chu teaches wherein said device (Fig. 9, 24) suitable for decreasing and/or increasing the rotation speed of said conical adjustment gear wheel (33) is a drive motor (24).

Regarding Claim 8, Chu, Lang and Dye teach the differential of claim 3, 
Chu teaches wherein said adjustment means (Fig. 9, 24) comprise sensors (col. 12, line 4 - “In some embodiments, the variable speed reversible motor 24 is controlled by a computer 26 of the vehicle. In some embodiments, the control signals sent to the variable speed reversible motor 24 by the engine computer 26 depend upon inputs received from a steering angle sensor 28, a drive shaft rotational velocity sensor 29, and one or more axle rotational velocity sensors 30”) suitable for detecting particular operating conditions of the magnetic gears (taught by Lang).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 10,697,528), in view of Lang (US 11,231,097), and in view of Davis et al. (US 8,138,652), hereinafter Davis.

Regarding Claim 9, Chu and Lang teach the differential of claim 1, 
Chu teaches further comprising an internal rotor shaft (Fig. 9, 18, 20) having a first end (18) and a second end (20); 
in an intermediate position between said first (18) and second (18) ends coupling means (“ring gear” 34) being arranged with said drive (12) suitable to transfer rotation movement of a motor shaft (12) of said drive (12) to said internal rotor shaft (18, 20).
Chu or Lang do not teach “an internal rotor shaft having a first end and a second end, on which said internal rotors are keyed”.
Davis teaches an internal rotor shaft (Fig. 3a, “rotor shaft” 36) having a first end and a second end (see Fig. 3b) on which an internal rotor (Fig. 3a, “rotor” 30) is keyed (“keys” 33; col. 8, line 1 - “FIG. 3(a) shows how each rotor structure 30 is fitted to a concentric shaft 36 by means of two keyways 34 machined into the shaft material and held from rotating around the shaft by means of keys 33 sized to allow the efficient transfer of torque produced to the operation of the invention”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the internal rotor shaft taught by Chu with the keyed connection taught by Davis, such that “an internal rotor shaft having a first end and a second end, on which said internal rotors are keyed”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing the differential taught by Chu and Lang with an efficient transfer of torque within the differential.

Regarding Claim 10, Chu and Lang teach the differential of claim 1, 
“gearing assembly case” 16) and a second rotor shaft (right portion of 16) of the ferromagnetic poles (taught by Lang), 
each rotor shaft (16) having a rotor of the ferromagnetic poles (taught by Lang) at one end (outer end) and at another end (inner end) one of said first (50a) and second (50b) gear wheels of said connecting gear (50a, 50b).
Chu or Lang do not teach “each rotor shaft having a rotor of the ferromagnetic poles keyed to one end and at another end one of said first and second gear wheels of said connecting gear”.
Davis teaches a rotor shaft (Fig. 3a, 36) having a rotor (30) keyed (33) to one end of the rotor shaft (see Fig. 3b; col. 8, line 1 - “FIG. 3(a) shows how each rotor structure 30 is fitted to a concentric shaft 36 by means of two keyways 34 machined into the shaft material and held from rotating around the shaft by means of keys 33 sized to allow the efficient transfer of torque produced to the operation of the invention”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the internal rotor shaft taught by Chu with the keyed connection taught by Davis, such that “each rotor shaft having a rotor of the ferromagnetic poles keyed to one end and at another end one of said first and second gear wheels of said connecting gear”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing the differential taught by Chu and Lang with an efficient transfer of torque within the differential.

Regarding Claim 11, Chu, Lang and Davis teach the differential of claim 10, 
Chu teaches wherein said first (Fig. 5, left 16) and second (right 16) rotor shafts of the ferromagnetic poles (taught by Lang) are hollow (see Fig. 5), and 
.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Abe (US 8,177,007) and Zhao (CN 109027176) listed in the attached "Notice of References Cited" disclose similar differentials comprising magnetic gears related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659